Citation Nr: 1118660	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in from June 1964 to May 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, the RO received additional medical evidence that had not been previously reviewed.  This evidence is not accompanied by a waiver of RO consideration, permitting the Board to consider such records in the first instance.  However, the Board notes that the evidence (VA treatment records dated from 2002 to 2010 which includes a December 2006 audiology consultation that notes current findings but offers no nexus opinion) addresses matters not in dispute, and is not pertinent to the remaining questions in this matter.  Current disability (hearing loss disability and tinnitus) has already been established; therefore, the evidence does not have to be referred to the RO for review.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not present in service,  and no current hearing loss disability is etiologically related to service.

2.  Tinnitus was not present in service; and the Veteran's current tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claims decided herein, the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent, available post-service treatment records have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board also notes that the Veteran has been afforded an appropriate VA examination in response to his claims.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Veteran contends that he developed bilateral hearing loss as a result of noise exposure from aircraft during his active air service.  Service personnel records note that the Veteran's occupational specialty during service was aircraft loadmaster.

I.  Bilateral Hearing Loss Disability

The Veteran's STRs dated from 1964 to 1968 are negative for complaints or findings related to hearing loss disability.  

Prior to November 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  At the time of the Veteran's April 1964 pre-enlistment physical examination, pure tone thresholds, in decibels, were noted as follows:



HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
0(5)
-5(5)
LEFT
-10(5)
-10(0)
-10(0)
0(10)
25(30)
5(15)

At the time of the Veteran's August 1965 annual flying physical examination, pure tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
0(15)
0(10)
-5(5)
0(10)
10(15)
5(15)
LEFT
0(15)
5(15)
0(10)
10(20)
25(30)
20(30)

At the time of the Veteran's August 1966 annual physical examination, pure tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-10(5)
-10(0)
-10(0)
0(10)
15(20)
5(15)
LEFT
-10(5)
-10(0)
-10(0)
15(25)
10(15)
10(20)

A March 1968 separation examination report notes findings of 15/15 bilaterally for the whisper voice and spoken voice tests. 

A September 2006 VA treatment record notes that the Veteran continued to enjoy his hobby of flying small planes.

A December 2006 VA audiology consult record notes the Veteran's complaints of reduced hearing in both ears, left greater than right, for "many" years.  He reported that he was afraid that he would fail an upcoming physical for driving a school bus because of his poor hearing.  He also reported a history of noise exposure in the service (from working on a flight line) and after his active service (farming and flying planes).  Examination revealed moderate high frequency sensorineural hearing loss in both ears.

In March 2007, the Veteran submitted a claim (in pertinent part) for service connection for hearing loss disability.

An August 2007 VA examination report notes the Veteran's complaints of problems hearing for about 10 years.  He also reported a history of noise exposure in the service (from jet engines) and following his service (from truck driving and woodworking).  On examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
65
LEFT
20
20
30
65
75

Speech audiometry revealed speech recognition ability of 98 percent for the right ear and 96 percent for the left ear.  After reviewing the Veteran's claims file, including his STRs, the examiner noted that all of the Veteran's audiograms in service, including one four months prior to separation, were within normal limits.  She opined that, for this reason, "it is unlikely that [the Veteran's] hearing loss would have progressed to a disabling level by separation.  Therefore it is less likely than not that the veteran's hearing loss is related to noise exposure during his active service."

In an April 2008 notice of disagreement, the Veteran indicated that he drove a dump truck and a maintainer for five years after service, and wore hearing protection "if needed."

In an April 2010 statement, the Veteran's representative argued that remand was warranted to obtain a new examination because the August 2007 VA examiner failed to address any shifts in the Veteran's hearing during his service as well as his job as a loadmaster in service.

Based on the aforementioned evidence, the Veteran is not shown to have hearing loss disability during active service.  While pure tone thresholds may have shifted (for better and for worse as noted above) during his service, at no time during service did the Veteran have hearing loss disability as defined in 38 C.F.R. § 3.385.

It is not in dispute that the Veteran was exposed to acoustic trauma during his active service, or that he currently has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  However, as noted above, the first medical evidence of such disability is more than 35 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current hearing loss disability is (or might be) related to his service, and does not suggest that it might be related to his service.

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current hearing loss disability to an event, injury, or disease in service.  The August 2007 VA examiner opined that there is no relationship between the Veteran's current hearing loss and his active service.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  Contrary to both the Veteran and his representative's assertions, the VA examiner acknowledged a history of in-service noise exposure from jet engines.  Moreover, while certain pure tone threshold shifts were not specifically discussed by the examiner, she did correctly note that none of the in-service medical evidence showed hearing loss disability.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  There is no medical opinion to the contrary of record.

The Veteran himself believes that his hearing loss was caused by noise exposure during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

II.  Tinnitus

The Veteran's STRs are negative for complaints or diagnosis of tinnitus.

A December 2006 VA audiology consult record notes the Veteran's complaints of constant tinnitus for "many" years.  He reported a history of noise exposure in service (from working on a flight line) and after service (farming and flying planes).

In March 2007, the Veteran submitted the current claim.

An August 2007 VA examination report notes the Veteran's complaints of constant tinnitus for at least 10 years.  He also reported a history of noise exposure in the service (from jet engines) and following service (from truck driving and woodworking).  After reviewing the Veteran's claims file, including his STRs, the examiner noted the lack of evidence of tinnitus in service.  She opined that, for this reason, that it is unlikely that the Veteran's tinnitus is related to noise exposure during service.  Instead, she felt that the tinnitus was related to his hearing loss (which was also not related to his service).

In an April 2010 statement, the Veteran's representative argued that remand was warranted to obtain a new examination because the August 2007 VA examiner failed to address the Veteran's noise exposure from his job as a loadmaster in service.

The medical evidence of record shows that tinnitus has been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of tinnitus.  The first medical evidence of such disability is more than 35 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.  The evidence of record does not include any medical opinion that the Veteran's current tinnitus is (or might be) related to his service.

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current tinnitus to an event, injury, or disease in service.  The August 2007 VA examiner opined that there is no relationship between the Veteran's current tinnitus and his active service.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  Contrary to both the Veteran and his representative's assertions, the VA examiner acknowledged a history of in-service noise exposure from jet engines.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  There is no medical opinion to the contrary of record.

The Veteran himself believes that his tinnitus was caused by noise exposure during his active service.  In this regard, the Board acknowledges Jandreau, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.






III.  Conclusion

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


